Citation Nr: 0914668	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Wuesthoff Hospital on April 11, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had active service from May 1968 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida.  The 
Veteran was sent notification of a Travel Board hearing, but 
his notification was returned as he was no longer located at 
that address and did not provide any forwarding address.



FINDINGS OF FACT

1.  The medical expenses incurred at Wuesthoff Hospital on 
April 11, 2003, were not authorized in advance by VA and an 
application was not made to VA within 72 hours for 
authorization.

2.  A VA facility was feasibly available to care for the 
Veteran on April 11, 2003.


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at 
Wuesthoff Hospital on April 11, 2003 is not warranted.  38 
U.S.C.A. §§ 1703, 1710, 1728 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 17.38(c)(5), 17.52, 17.53, 17.54, 17.120, 17.121 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA. There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  In this case, the question at hand is whether VA 
facilities were reasonably available.  The Court has held 
that compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  The 
information regarding the availability of a VA facility is of 
record and there is no further evidence to be obtained in 
that regard.  Moreover, because the claim in this case is 
governed by the provisions of Chapter 71 of Title 38 of the 
United States Code, the VCAA and its implementing regulations 
are not applicable to such claims.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the Veteran was provided VCAA 
notification in October 2004


Reimbursement

The Veteran is service-connected for post-traumatic stress 
disorder, rated as 50 percent disabling.

According to the evidence of record, the Veteran was treated 
at the Wuesthoff Hospital on April 11, 2003, for suicidal 
ideation.  

The Veteran indicated that he was living at a homeless 
program on that date and was transported by an ambulance 
around 2:00 A.M. to Wuesthoff Hospital.  He indicated that 
the Viera VA outpatient clinic is 9 miles away and was not 
open at that time of the morning.  The day of the week was 
Friday that the emergency occurred.  The Veteran maintains 
that he was later transferred to The Circles of Care facility 
for a five day stay for treatment, which was paid by VA.  

The Board notes that the Viera VA Outpatient Clinic currently 
operates from 7:30 A.M. until 4:30 P.M. on Fridays and offers 
psychiatric services.  According to the information in the 
claims file, on that date, the opening time for the facility 
was 8:00 A.M.  The admission record from Wuesthoff Hospital 
shows that the Veteran was admitted to that facility at 9:09 
A.M.  Thus, the Veteran was admitted when the VA facility was 
open and operating and within a reasonable distance for 
transportation.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance. 38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 
539, 541 (1997); see also Opinion of the VA General Counsel, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a) which include treatment 
for a disability of a veteran with a permanent and total 
rating.

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred at Wuesthoff Hospital on April 11, 2003.  The 
Veteran does not contend that this was the case.  There was 
no preauthorization and no record of application made to VA 
within 72 hours after the hour of admission to the private 
facility.  38 C.F.R. § 17.54.  The Veteran also does not 
contend that this was the case.  

Thus, there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses 
provided by Wuesthoff Hospital on April 11, 2003.  
Accordingly, the Board must conclude that prior authorization 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with the private treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

In this regard, the Veteran maintains that the private 
medical services were rendered in an emergency and a VA 
facility was not open and available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The Veteran is service-connected for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling.  Suicidal 
ideation is consistent with that disability.  Thus, the first 
criterion is met.  With regard to whether there was an 
emergency, the Veteran was determined to be suicidal.  Thus, 
the second criterion is met.

However, the third criterion is not met.  The Viera VA 
Outpatient Clinic has psychiatric care and was open at the 
time that the Veteran was admitted to the private facility.  
There is no evidence that an attempt to go the VA facility 
would not have been reasonable, sound, wise, or practicable, 
or that treatment would have been refused.  The VA facility 
was in close proximity to the Veteran's location. 

Thus, the third criterion is not met.

Therefore, all the criteria under 38 C.F.R. § 17.120 have not 
been met.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 C.F.R. § 17.120.

ORDER

Payment or reimbursement for medical expenses incurred at 
Wuesthoff Hospital on April 11, 2003, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


